DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Invention I, Species B in the reply filed on 08/22/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 25, it is unclear if the polymeric film includes all of the listed alternatives, one, or a combination. 
Claim 26 recites a range of 25/27 to 75/25 weight percent. It is unclear if these numbers are intended to be alternatives or fractions. 
Claim 31 contains the trademark/trade names Biosphere, BIOPBS, and Ecopure.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe biodegradable plastics,  and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Baudet US 3,917,156.
Regarding claim 1, Baudet discloses a plant container (Baudet, Figure 2) constructed from a foldable board (Baudet, Figure 3), the plant container including: a base wall, a side wall that extends from the base wall to form a receptacle configured to receive potting mix, and a support (8a, 8b) extending inwardly from the side wall and spaced a distance above the base wall (Baudet, Figure 4) to receive and space another container above the base wall when the containers are nested together.
Regarding claim 2, Baudet further discloses the side wall comprises a plurality of side wall panels, wherein the support is located about a fold line located between two side wall panels (Baudet, Figures 3 and 4).
Regarding claim 3, Baudet further discloses a pair of opposed, typically diametrically opposed, supports (Baudet, column 3: lines 38-46).
Regarding claim 8, Baudet further discloses the support is in the form of a tongue, a tab or ear formed from a partially cut or perforated region of the side wall (Baudet, Figure 3).
Regarding claim 9, Baudet discloses a foldable blank (Baudet, Figure 3), the blank including: a first panel (1) that forms at least a part of a base wall of the container when erected into a container, and a set of second panels (2, 3) that extend from the first panel, and when assembled, the second panels and the first panel form a receptacle (Baudet, abstract), wherein the blank includes a region spaced from the first panel that is configured to form a support to receive and dispose another container a distance from the base wall (Baudet, Figure 4).
Regarding claim 10, Baudet further discloses the support is located about a fold line located between two second panels (Baudet, Figure 3).
Regarding claim 15, Baudet further discloses the support is in the form of a tongue, a tab or ear formed from a partially cut or perforated region of the blank (Baudet, Figures 3 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baudet US 3,917,156 in view of Arki US 2016/0068297.
Regarding claim 22, Baudet further discloses a cardboard blank (Baudet, abstract). Not disclosed is the cardboard being laminated. Arki teaches a laminated blank with inner paper and water resistant layers on opposite sides of the inner paper (Arki, ¶0048). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cardboard blank of Baudet so that was laminated on opposite sides with water resistant layers as to increase the durability of the blank.
Regarding claims 24 and 25, Baudet in view of Arki further discloses the water resistant layer being made from low density polyethylene (polypropylene) (Arki, ¶0051).

Allowable Subject Matter
Claims 26 and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 23 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642